NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                        No. 10-1411
                                        ___________

                          UNITED STATES OF AMERICA

                                            v.

                                   JOHN BRYANT,
                                                          Appellant

                     ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 06-cr-00838-001)
                    District Judge: Honorable Michael M. Baylson
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   July 28, 2010

 Before: FUENTES, GREENAWAY. JR., AND VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: July 28, 2010)
                                    ___________

                          ORDER AMENDING OPINION



             IT IS HEREBY ORDERED that the Opinion filed in this case on

July 28, 2010, be amended as follows:

             On page 2, fourth line of paragraph one and seventh line of paragraph two;
            on page 3, last line of paragraph two; and on page 4, second line of

            paragraph one, change the “©” to “(C)”.




                                               For the Court,

                                               /s/ Marcia M. Waldron
                                               Clerk

Dated: July 30, 2010
CJG/cc: Bernadette A. McKeon, Esq.
        John Bryant




                                           2